 PENNSYLVANIA SCHOOL FOR THE DEAF513Pennsylvania School for the Deaf and American Feder-ation of Teachers,AFL-CIO,Petitioner.Case 4-RC-10780September25, 1974DECISION ON REVIEW AND ORDERBy CHAIRMAN MILLERAND MEMBERSJENKINS ANDKENNEDYOn March 29, 1974, theRegional Director for Re-gion 4 issued a Decision and Direction of Election inthe above-entitled proceeding,finding,contrary tothe Employer's contention,that it would effectuatethe purposesof the Actto assert jurisdiction over theEmployer herein,and directed an election in a unit of"all full-time teachers,counselors,assistant teachersand academic aidesemployed bythe Employer at itslocations in Philadelphia,Delaware,Chester, Yorkand Lancaster Counties,Pennsylvania. . . ... There-after, in accordance with Section102.67of the Na-tional Labor Relations Board Rules and Regulations,Series 8, as amended,the Employer filed a timelyrequest for review of the Regional Director'sDeci-sion,on the grounds,inter alia,that the school is anintegral part of the Commonwealth of Pennsylvania'ssystem for the education of deaf children and there-fore it would becontraryto the purposesof the Actfor the Board to assert its jurisdiction.On June17, 1974,the NationalLaborRelationsBoard by telegraphic order granted the Employer'srequest for review.Thereafter the Employer and thePetitioner filed briefs on review.Pursuant to the provisions of Section 3(b) of theNational LaborRelations Act, as amended, the Na-tional LaborRelations Board has delegated its au-thority inthis proceeding to a three-member panel.The Boardhas considered the entire record in thiscase,including the briefs of the parties, with respectto the issue on review and makes the following find-ings:The Employer,a nonprofit corporation charteredby an actof the Pennsylvania legislature in 1820, op-erates schoolsfor theinstruction of Pennsylvania chil-dren with a hearing loss or speech disorder.It has amain campus onpropertyin Philadelphia which itowns, and it operates four"county day centers" onleased property located in Chester,Delaware, York,and Lancaster Counties,Pennsylvania.Over the yearsthe Employer has received substantial financial assis-tance from the Commonwealth of Pennsylvania. Inaddition to an initial endowment,there have beenannual tuition payments and appropriations for capi-tal improvements and operating losses.At the present time, pursuant to the School Laws ofPennsylvania, 1949, as amended, the PennsylvaniaDepartment of Education approves and authorizestuitionpayments to state-aided approved privateschools, such as the Employer, which meet the re-quirements and standards set forth by the depart-ment.These standards are concerned with thephysical facilities as well as staffing and instructionalmatters. Thus, there are standards requiring conform-ity to department regulations regarding,inter alia,class size, curriculum, certification of the professionalstaff, and even the materials, equipment, and suppliesused in the school. In addition to the above standards,which must be met to obtain approval, the Depart-ment of Education through its Bureau of Special Edu-cation reevaluates such approved private schools aminimum of once every 5 years or, upon the requestof two or more school districts, a reevaluation may bemade as deemed necessary. Depending upon evalua-tions made by the department, a school may either beapproved or disapproved for payment of tuition.Schools with programs found to be deficient musteither make improvements or lose their approved sta-tus and thus the payments of tuition for the Pennsyl-vania residents. In addition to the controls andstandards implemented by the department, the Em-ployer is also required to submit a detailed monthlystatement of income and expenses to the Bureau ofSpecial Education.Pennsylvania state law has charged the Departmentof Education with the responsibility of providing deafchildren of Pennsylvania with the opportunity to re-ceive a formal education. Pursuant to this law, thedeaf children are required to be educated at eithertheir local school district, in an intermediate unit, orat one of three special schools for the deaf, one ofwhich is the school of the Employer here involved.Pennsylvania residents cannot apply directly to theschool but must be referred by the Department ofEducation. Once a child is approved for placement inthe school, the child's local school district pays 25percent of the child's tuition and the remaining 75percent is paid by the Commonwealth. Parents arenot required to pay any of the tuition, but they do paya nominal sum of about $40 for hearing aid repairsand for student activities. The Employer presentlyprovides special education at its locations for approxi-mately 550 students ranging from2-1/2to 20 years ofage. All are Pennsylvania residents except three stu-dents from New Jersey.The major portion of the school's income is derivedfrom tuition payments from the Commonwealth andpayments from New Jersey and the Federal Govern-ment, and the remainder from endowments, gifts, andcontributions. As indicated, there are no private pay-213 NLRB No. 83 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDments of tuition and the school is not engaged in anycommercial enterprises. Under the applicable statute,the Commonwealth is obliged to pay the costs of tu-ition and maintenance which is currently $5,500 perstudent per year. Of its income, $3,092,174, for theyear ending June 30, 1973, $2,848,186 was receivedfrom the Commonwealth of Pennsylvania and ap-proximately $145,000 from New Jersey and the Fed-eralGovernment.The Employer's school is managed by a board oftrustees, all of whom are private citizens not electedor appointed by the Commonwealth or any other gov-ernmental instrumentality. The board has all powersnecessary for such management, including the powerto borrow money and dispose of any real estateowned by the Employer, appoint the school's officersincluding the headmaster, and deal with all fiscal mat-ters including expenditures for capital improvementsand for care and maintenance of the properties. Theheadmaster is responsible for the hiring and discharg-ing of school personnel, and all benefits and hours aredetermined by the Employer. The school staff hasparticipated in the Commonwealth's Public SchoolEmployees Retirement System since 1923 and contn-butions are made to it by the Employer and the em-ployees.'Various committees, appointed by the president ofthe school and subject to approval of the board oftrustees, have different areas of responsibility includ-ing curriculum, buildings and grounds, and financialmatters.While the school's administrators have theauthority, with board approval, to grant or deny sal-ary increases or other fringe benefits to school person-nel, the Employer annually submits its budget to theCommonwealth for evaluation and discusses its bud-getary items, including proposed salary increases withCommonwealth officials. Although the Common-wealth does not approve or disapprove the budget of'While Petitioner admits this,it contends in its brief that the 1959 Retire-ment Code does not apply to these employees and coverage has been extend-ed erroneouslythe school, the record discloses that the board of trus-tees' discretion in approving salary increases or otherexpenditures is limited by the revenue derived fromthe Commonwealth for tuition and other purposes.In view of the foregoing and the record as a whole,it is clear that the Employer's school for the educationof deaf children functions as an adjunct to the Penn-sylvania public school system for providing educa-tional opportunities to handicapped children who areresidents of the Commonwealth. In utilizing theEmployer's school for this purpose, as well as otherprivate schools performing special education func-tions, the school system meets its statutory obligationto provide educational opportunities to handicappedchildren which the public school system may not beequipped to provide through its own facilities. Thus,aswe found in our recent decision inOverbrookSchool for the Blind,213 NLRB No. 82 (1974), theEmployer's school has a special relationship to thepublic school system which, through the Departmentof Education, exercises substantial and direct controlover the school's operation. Although in form the Em-ployer is a nonprofit corporation operating a privateschool, the thrust of its educational activities is tosupplement the school facilities and educational pro-gram of the public school system. We find that theactivities of the Employer's school are essentially localin nature, and that any labor dispute in conjunctiontherewith would not have a substantial impact on in-terstate commerce. Pursuant to the provisions of Sec-tion 14(c)(1) of the Act, we exercise our discretion byrefusing to assert jurisdiction over the operations ofthe Employer herein.2 We shall therefore dismiss thepetition.ORDERIt is hereby ordered that the petition filed herein be,and it hereby is, dismissed.'2Overbrook School forthe Blind,213 NLRB No.82 (1974);PennsylvaniaLabor Relations Board,209 NLRB 152 (1974).' Inasmuch as the record and the briefs herein adequately present the factsand issues of the case, the Petitioner's request for oral argument is denied